Citation Nr: 9920138	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for esophageal reflux 
disease, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claims for an 
increased rating in excess of 20 percent for his service-
connected duodenal ulcer, and an increased rating in excess 
of 50 percent for his service-connected esophageal reflux 
disease.  The veteran filed a timely appeal to these adverse 
determinations.

When this matter was previously before the Board in January 
1999 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's duodenal ulcer is currently asymptomatic, 
with no evidence of recurrence on recent examinations.

3.  The veteran's esophageal reflux disease is currently 
manifested by the need for frequent esophageal dilation 
therapy and an essentially liquid diet, with marked 
impairment of general health.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.114, 
Diagnostic Code 7305 (1998).

2.  The schedular criteria for an 80 percent rating for 
esophageal reflux disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.114, 
Diagnostic Code 7203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for a duodenal 
ulcer and esophageal reflux disease are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1998 (hereinafter, the "Court")) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate 
schedular evaluations of the veteran's disorders have been 
properly developed.  No further assistance to the veteran is 
required on those issues to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

I.  Duodenal Ulcer

Evidence relevant to the current level of severity of the 
veteran's duodenal ulcer includes multiple VA 
esophagogastroduodenoscopy reports dated throughout the 
1990s.  These reports do not indicate evidence of any current 
ulcers of the duodenum.  On the contrary, the most recent 
report, dated in September 1998, specifically noted that the 
duodenum was free from ulcers.  Although some recent reports 
have indicated that dilation was unable to be performed due 
to "ulcerative esophagitis," these reports, including an 
October 1997 esophagogastroduodenoscopy report, make clear 
that the ulcers referred to are linear ulcers of the 
esophagus itself, not duodenal ulcers.

In November 1996, the veteran testified before an RO hearing 
officer.  At that time, he did not offer any testimony 
regarding the severity of his duodenal ulcer, except to say 
that he was taking Erythromycin which he believed was for his 
stomach "because of the ulcer and the polyps in there."  

The veteran's duodenal ulcer has been evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. 4.114, DC 7305.  
Pursuant to this code, a 20 percent rating is warranted for a 
moderate ulcer, with recurring episodes of severe symptoms 2 
or 3 times a year averaging 10 days in duration, or with 
continuous manifestations.  A 40 percent rating is warranted 
if such disorder is moderately severe, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least 4 or more times a year.  
Finally, a 60 percent rating is warranted for a severe 
duodenal ulcer, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.

A review of the evidence described above reveals no evidence 
that the veteran's duodenal ulcer is currently symptomatic.  
Although a VA examination report dated in March 1992 
indicated that at that time the veteran was status post 
vagotomy for a duodenal ulcer, it does not appear that any 
complaints or findings related to this ulcer have been 
recorded in recent years.  Although the veteran has recently 
experienced weight loss, this has been medically attributed 
to the veteran's esophageal reflux disease, and, indeed, the 
veteran himself has maintained that his weight loss was due 
to this problem.  Therefore, in the absence of evidence of 
any of the criteria for a 40 percent evaluation under DC 
7305, such as anemia, weight loss due to a duodenal ulcer, or 
recurrent incapacitating episodes, the Board determines that 
a rating in excess of the currently assigned 20 percent 
rating is not warranted.

Furthermore, as a duodenal ulcer is a disability for which a 
specific diagnostic code exists under the Rating Schedule, an 
evaluation by analogy to another diagnostic code section is 
not appropriate in this case.  Further, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of more that the 20 percent evaluation which 
is currently assigned.

II.  Esophageal Reflux Disease

Evidence relevant to the current level of severity of the 
veteran's esophageal reflux disease includes multiple VA 
outpatient treatment notes and esophagogastroduodenoscopy 
reports dated from June 1988 to November 1996.  Of particular 
note is an operative report dated in June 1988, which 
indicates that the veteran underwent surgery (a Nissen 
fundoplication) for relief of his Grade III esophageal reflux 
disease and esophageal stricture at that time.  At the time 
of this surgery, it was noted that the veteran had previously 
undergone approximately 20 esophageal dilation procedures, 
with no success.  A follow-up operation for revisions of this 
procedure was performed in October 1988.

The remainder of these notes indicate frequent, ongoing 
treatment for these problems, including multiple 
esophagogastroduodenoscopies and several Savory dilations.  
Relevant findings included solid food dysphagia, frequent 
dyspepsia, paraesophageal hernia, Brunner's gland 
hyperplasia, gastroparesis, and esophageal stricture.  Of 
note is a March 1995 statement from a treating VA physician, 
who noted that the veteran was suffering from "severe" 
erosive esophagitis, delayed gastric emptying, and gastritis.  
He noted that these problems had caused significant morbidity 
in the past, and that the veteran was currently symptomatic.  
The most recent notes indicate that the veteran continues to 
have problems with dysphagia, and can only ingest soft foods 
and liquids.  This problem appears to improve temporarily 
following dilation, but must be repeated with some regularity 
as the stricture again worsens. 

Also of record is a statement dated in November 1996 from the 
Acting Chief of the Gastroenterology Section of the Ann Arbor 
VA Medical Center (VAMC).  In his statement, this physician 
stated that the veteran had been followed at the Ann Arbor 
VAMC for many years, and had been treated personally by him 
for the past 4 years.  He stated that the veteran's main 
gastrointestinal problems were gastrointestinal reflux, 
dysphagia, and gastrointestinal dysmotility with significant 
bloating and abdominal pain.  The veteran reported that he 
vomited his food approximately 4 times per week.  It was 
noted that the veteran had undergone Savory dilation 
approximately every 4 to 6 months at the VAMC, which improved 
his symptoms for a while.  This physician also stated that 
the veteran's dysphagia was "quite remarkable" not only for 
this frequent dysphagia, but also for the fact that the 
veteran had experienced a 25-pound weight loss since December 
1990.  These symptoms were described by the physician as 
"refractory and debilitating."  Finally, he noted that 
"[d]espite this very maximal and aggressive medical 
treatment he is still overall in a state of decline with an 
unacceptable level of symptoms."

By way of comparison, the Board notes that the evidence of 
record indicates that the veteran's height has been variously 
reported as 5'10 1/2" or 5'11" with his weight being reported 
as 202 pounds in 1984; 185 pounds in 1986; 170-174 pounds in 
1992; 178 pounds in 1994; 172.41 pounds dropping to 151 
pounds in 1996; 166.8 to 168 pounds in 1997; and around 170 
pounds in 1998.  

At the time of the veteran's November 1996 RO hearing, he 
stated that he had lost 15 pounds in the past 2 to 3 months 
and that his weight at that time was around 150 pounds.  He 
stated that this weight loss and lack of ability to ingest 
food left him tired all the time, such that he had to take 
naps several times per day.  He stated that his wife and son 
did all of the housework and yard maintenance, since he was 
too lethargic.  He noted that he could sometimes ingest pasta 
or vegetables if they were very well cooked and mushy, but 
usually vomited 3 to 4 times per week due to an inability to 
keep such foods down.  He stated that he went to the VAMC for 
dilation every 4 to 6 weeks, and had most recently gone for 
such therapy a few days earlier, at which time his esophagus 
had closed completely, preventing him from swallowing even 
liquids.  He stated that the tube used for dilation had 
become increasingly larger due to more severe esophageal 
constriction, beginning at 20 to 25 millimeters and most 
recently requiring a 40 millimeter tube.  The veteran also 
stated that he was required to sleep in a semi-upright 
position, and could not go to restaurants with his family due 
to the likelihood of gagging on food.  He stated that he ate 
5 to 6 small meals per day, and took medication 4 times per 
day.

The veteran's esophageal reflux disease has been evaluated as 
50 percent disabling under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7203, pursuant to which the 
severity of esophageal stricture is evaluated.  Under this 
code, a 50 percent rating is warranted if such stricture is 
severe, permitting liquids only.  A 80 percent rating is 
warranted if such stricture permits passage of liquids only, 
with marked impairment of general health.

A review of the evidence detailed above reveals that the 
veteran's esophageal reflux disease is manifested by the need 
to undergo frequent dilation of the esophagus to allow the 
passage of food and to relieve the veteran's vomiting, which 
occurs approximately 4 times per week.  The veteran has 
testified that he must now undergo such therapy every 4 to 6 
weeks.  This need for frequent treatment is borne out by the 
medical evidence, since as recently as March 1995 a VA 
examiner noted that the veteran had undergone dilation 20 
times, and there is ample evidence indicating that the 
veteran has undergone the procedures many times since then.  
In addition, in his November 1996 statement, the VA Acting 
Chief of the Gastroenterology Section of the Ann Arbor VAMC 
described the veteran's symptoms as "debilitating," and 
noted that the veteran's health was in an overall state of 
decline despite "very maximal and aggressive medical 
treatment."  This examiner also stated that, based on a 
review of treatment records, the veteran had lost 25 pounds 
from December 1990 to November 1996 due to his dysphagia, 
which was "quite remarkable."  Finally, the Board notes 
that there is evidence that the symptoms due to the veteran's 
esophageal stricture have appeared to wax and wane during the 
pendency of this appeal.  In fact, some of the recent VA 
treatment records particularly those dated in 1998 show that 
the veteran had regained a significant amount of the weight 
he had lost with the regular use of a liquid nutritional 
supplement, and do show some episodic improvement of the 
veteran's symptoms.  However, the Board find that overall, 
the disability picture presented by the evidence in this case 
is reflective of a disability greater than that contemplated 
by the currently assigned 50 percent evaluation particularly 
when considered in light of the veteran's inability to eat 
solid food, the frequency, degree, and duration of medical 
treatment required and in light of the statements of the 
veteran regarding the effect of this disability on his daily 
life and the statement of the veteran's treating physician.  
Thus, with the resolution of reasonable doubt in the 
veteran's favor and with the application of the provisions of 
38 C.F.R. § 4.7, the Board finds that the symptomatology due 
to the veteran's service-connected esophageal disease, when 
viewed as a whole, more closely corresponds to the level of 
severity contemplated by a 80 percent rating under DC 7203.  
See 38 U.S.C.A. § 5107(b).  However, as this is the highest 
rating permitted by DC 7203, a higher rating is not 
available.

Furthermore, as esophageal stricture is a disability for 
which a specific diagnostic code exists under the Rating 
Schedule, an evaluation by analogy to another diagnostic code 
section is not appropriate in this case.  Further, the Board 
finds that there is no other diagnostic code which could 
potentially provide a basis for the assignment of more that 
the 80 percent evaluation which is currently assigned.


III.  Conclusion

The Board would point out that its determination in each of 
the instant claims is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1996) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disabilities under 
consideration have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand these 
matters to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for the veteran's duodenal 
ulcer is denied.

An increased disability rating to 80 percent for the 
veteran's esophageal reflux disease is granted, subject to 
the controlling regulations governing the payment of monetary 
awards.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 

